                                            Case 3:20-cv-05824-SI Document 29 Filed 02/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        STANFORD HEALTH CARE. A
                                   7    CALIFORNIA NON-PROFIT PUBLIC                       Case No. 20-cv-05824-SI (SI)
                                        BENEFIT CORPORATION,
                                   8
                                                       Plaintiffs,                         ORDER OF DISMISSAL UPON
                                   9                                                       SETTLEMENT
                                                v.
                                  10
                                        CAREFIRST OF MARYLAND, INC.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           The parties to the action, by their counsel, have advised the court that they have agreed to

                                  14   a settlement.

                                  15          IT IS HEREBY ORDERED that this matter is DISMISSED WITH PREJUDICE.

                                  16   However, if any party hereto certifies to this court, with proof of service of a copy thereon on

                                  17   opposing counsel, by April 30, 2021, that settlement has not in fact occurred, the foregoing order

                                  18   shall be vacated and this cause shall forthwith be restored to the calendar for further proceedings.

                                  19          IT IS SO ORDERED.

                                  20   Dated: February 11, 2021

                                  21                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
